Case: 12-50750     Document: 00512038566         Page: 1     Date Filed: 10/31/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012
                                     No. 12-50750                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


FREDERICK C. FERMIN,

                                                  Plaintiff–Appellant,
v.

UNITED STATES OF AMERICA,

                                                  Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-284


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The District Court’s Memorandum Decision sets forth the facts of this case
and its procedural history, including Appellant’s history of initiating abusive
litigation. The court has carefully considered this appeal, and we find no
reversible error of fact or law. We GRANT Appellee’s Motion for Summary
Affirmance. We DENY Appellant’s Motion to Expedite Appeal as moot. The
judgment of the district court is AFFIRMED. See 5TH CIR. R. 47.6.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.